DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

NOTE:  The term “processor”, recited in claim 10, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the full scope of a “storage medium” includes transitory signals.  In this case, while the specification exemplifies various forms of a medium, it does not provide any express definition or does not disavow transitory signals.  The state-of-the-art at the time the invention In re Nuijten).   The examiner suggests clarifying the claim to exclude such non-statutory signal embodiments, such as (but not limited to) by reciting a "non-transitory computer-readable storage medium", or equivalent, consistent with the corresponding original disclosure. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 10, 15, 16, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2018/0365848 A1). Lee discloses:

claims 1 and 10, a method and apparatus for a synchronous motion of a human body model (figure 3 depicts the model:


    PNG
    media_image1.png
    623
    604
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    674
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    597
    839
    media_image3.png
    Greyscale



), comprising: 

capturing a real-time image of a real human body (

    PNG
    media_image4.png
    182
    575
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    242
    714
    media_image5.png
    Greyscale

); 

determining size change information according to the real-time image, wherein the size change information is used to represent a size change of at least part of the real human body in the real-time image ( 


    PNG
    media_image6.png
    135
    564
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    393
    700
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    434
    712
    media_image8.png
    Greyscale

); 



    PNG
    media_image9.png
    335
    607
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    476
    697
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    547
    705
    media_image11.png
    Greyscale



    PNG
    media_image12.png
    631
    702
    media_image12.png
    Greyscale

); and

changing a position of the human body model in the three-dimensional scene according to the motion information (changes of motion are “tracked” and the SKM, or skeleton model, is updated; see:


    PNG
    media_image13.png
    639
    676
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    583
    693
    media_image14.png
    Greyscale

).

	Regarding claim 10 specifically, Lee discloses a processor and computer-readable medium for storing program codes, which, when executed by the processor, cause the processor to perform the steps addressed in the claim 1 rejection above ( 

    PNG
    media_image15.png
    473
    556
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    339
    682
    media_image16.png
    Greyscale


). 

Regarding claim 19, the method for a synchronous motion of a human body model according to claim 1, further comprising: executing the executable instruction on memory and a processor, wherein the memory is configured to store an executable instruction of the processor, the processor is configured to perform (see the claim 10 rejection above).

Regarding claim 20, a storage medium, having a computer program stored thereon, wherein the program is executed by a processor so as to implement the method for a synchronous motion of a human body model according to claim 1 (refer to the claim 10 rejection above).

Regarding claims 6 and 15, and using claim 6 as an example, the method according to claim 1, wherein when the size change information is first size change information used to represent that the at least part of the real human body becomes bigger, the motion information is first motion information used to represent that the human body model moves toward a near field port of the three-dimensional scene; and when the size change information is second size change information used to represent that the at least part of the real human body becomes smaller, the motion information is second motion information used to represent that the human body model moves toward a far field port of the three-dimensional scene (

    PNG
    media_image17.png
    547
    723
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    525
    684
    media_image18.png
    Greyscale

). 









claims 7 and 16, and using claim 7 as an example, the method according to claim 1, after the capturing a real-time image of a real human body, further comprising: acquiring first part information, wherein the first part information is used to represent a position change of a human body part of the real human body in the real-time image (figure 6, (a) to (b) represents a positon change); determining second part information of the human body model in the three-dimensional scene according to the first part information (figure 6, (b) to (c) represents a positon change in 3D space), wherein the second part information is used to represent a position change of a model part point corresponding to the human body part in the human body model; and changing the human body model according to the second part information (the skeleton model is updated in real-time as noted in the claim 1 rejection above). 

Regarding claims 8 and 18, and using claim 8 as an example, the method according to claim 7, wherein the human body part includes at least one of: a head, a neck, a left shoulder, a right shoulder, a left elbow, a right elbow, a left wrist, a right wrist, a left hip, a right hip, a left knee, a right knee, a left foot, and a right foot (a wrist is depicted in figure 3:


    PNG
    media_image19.png
    276
    529
    media_image19.png
    Greyscale

). 



Allowable Subject Matter
Claims 2-5, 9, 11-14, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2-5 and 11-14, and using claim 2 as an example, the prior art of record does not teach or suggest the additional limitation of, “the method according to claim 1, before the determining of motion information according to the size change information, further comprising: determining a difference, wherein the difference is used to represent a difference between a standard length-to-width ratio of the at least part of the real human body and a current length-to-width ratio of the at least part of the real human body in the real-time image; and determining whether the difference is less than a preset difference threshold.”

Regarding claims 9 and 17, and using claim 9 as an example, the prior art of record does not teach or suggest the additional limitation of, “the method according to claim 1, wherein the at least part of the real human body is a torso part of the real human body”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665